Citation Nr: 1202768	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for the residuals of a gun shot wound (GSW) to the right chest, with retained bullet fragment near the spine.

2.  Entitlement to service connection for disability due to HIV exposure.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1979 to May 1979.  He had additional periods of inactive duty training (INACDUTRA) until January 1985, including on March 6, 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Honolulu, Hawaii VA Regional Office.  In April 2010, the Board remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the previous [April 2010] remand, the Board noted that the appellant seeks service connection for the residuals of a GSW to the right chest with a remaining bullet lodged near his spine, and secondary service connection for disability due to HIV exposure (alleged due to blood transfusions received following the GSW) and for a psychiatric disability.  The Board noted that the appellant asserts the incident occurred on March 6, 1982, which has been certified as a date on which he was serving INACDUTRA (see Request for Information response printed on August 22, 2005).  Notably, service connection is warranted for disability due to injury (GSW, e.g.) sustained in line of duty on INACDUTRA.  See 38 U.S.C.A. § 101(24)(C)(i).  The critical question at this point appears to be whether the injury was "in line of duty".  The claims file contains a newspaper article dated March 7, 1982 describing the circumstances of the GSW, which (though not entirely consistent with the appellant's account) notes that the appellant was treated at Tripler Army Medical Center (TAMC) and that a police investigation was conducted.  The Board found on review of the claims file that records of the treatment at TAMC and the police investigation report were not included in the claims file; and noted that though (unsuccessful) attempts had been made to obtain the TAMC treatment records from the National Personnel Records Center, the TAMC facility had not yet been directly contacted, nor had any other records of treatment for the 1982 GSW injury been sought.  Most notably, the Board also noted that the record did not reflect any attempt to obtain pertinent investigative reports from the appropriate law enforcement authorities.  The Board noted in its remand that the outstanding evidence was pertinent and possibly still in existence, and therefore had to be sought.  

In the April 2010 remand, the Board instructed the RO to secure the complete records of treatment and evaluation from any private medical facilities identified by the appellant.  He did not respond to a June 2010 letter from the RO requesting this information; this remand instruction is therefore satisfied.

The Board's remand next instructed the RO to directly contact Tripler Army Medical Center to request any records of treatment the appellant received on or about March 6, 1982.  In a June 2010 letter, the RO requested of TAMC any copies of any and all investigative reports of the March 6, 1982 incident which resulted in a GSW to the appellant's chest.  A separate VA form noted that the RO was requesting records of treatment the appellant received at TAMC on or about March 6, 1982.

In a June 2010 letter response to the June 2010 request, the Provost Marshal of TAMC stated that TAMC does not have on file any investigative reports concerning the March 6, 1982 incident, though the Provost Marshal remarked that he had "every reason to believe that [the appellant] did get involved in such an incident by talking with him and his attending physician at Tripler."  The Provost Marshall submitted a copy of the appellant's criminal record noting numerous arrests but none in March 1982.  A December 2010 letter from a correspondence clerk at TAMC later noted, "We are unable to process your request for medical records for the following reason(s):  None".

The Board finds that the request for treatment records from TAMC was unclear and erroneously requested from the hospital any investigative reports regarding the March 6, 1982 shooting incident.  The December 2010 response noting no medical records for the appellant is particularly notable due to the fact that he has received treatment at TAMC on numerous occasions, records of which are included in the claims file, and the Provost Marshal indicated that the appellant continues to seek treatment there.  Another, more exhaustive, attempt to secure any treatment records from TAMC for in or around March 1982 is necessary.

Finally, the Board instructed the RO to contact the appropriate police authorities to obtain copies of any and all investigative reports of the March 6, 1982 incident when the appellant sustained a GSW to the right chest.  There is no indication that the RO made any attempt to contact any local police authorities to secure any police investigative report(s) regarding the March 6, 1982 incident.  Presumably, some local authority responsible would have had a report filed when there was a serious GSW injury incident.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the action sought by the Board is necessary for a proper adjudication of the appellant's appeal; there has not been substantial compliance with the Remand orders.   

Accordingly, the case is again REMANDED for the following:

1.  The RO should directly contact Tripler Army Medical Center with a request for any (and all) records of treatment the appellant received there in March 1982.

2.  The RO should also arrange for exhaustive development in the matter, and (since he is certified to have been on INACDUTRA on the occasion of his March 6, 1982 GSW injury) secure a line of duty determination regarding the appellant's GSW sustained on March 6, 1982.  The appellant should be advised of the determination.  

3.  The RO should contact the appropriate police authorities (the local police enforcement authority at the location where the March 6, 1982 GSW incident occurred) to obtain copies of any and all investigative reports of the March 6, 1982 incident in which the appellant sustained a GSW to the right chest.  If this action cannot be completed, there should be explanation of the reason in the claims file, along with a description of the scope of the search.

4.  The RO should arrange for follow-up development suggested, and then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

